Citation Nr: 1610627	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  15-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1943 to January 1946.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

On April 10, 2013, VA received from the Veteran a VA Form 21-526, Application for Disability Compensation and Related Compensation Benefits, in which he requested an increased rating for his service-connected PTSD.  The RO interpreted the Veteran's April 10, 2013 request for an increased rating as a new claim.  However, the Veteran submitted the VA Form 21-526 within one year of April 16, 2012, the mailing date of the April 2012 rating decision, which granted the Veteran entitlement to service connection for PTSD and awarded an initial disability rating of 50 percent.  As such, the Board interprets the Veteran's April 10, 2013 request for a higher rating not as a new claim, but as a timely notice of disagreement as to the April 2012 rating decision.  See 38 C.F.R. §§ 20.201, 20.302 (2015).  Additionally, following the RO's issuance of a statement of the case as to the issue in February 2015, the Veteran submitted a timely substantive appeal in March 2015.  Therefore, as indicated above, these matters are before the Board on appeal of the April 2012 rating decision, and the Board has characterized the issues as listed on the title page.

The record in this case includes evidence that the Veteran is not employable due, at least in part, to the service-connected PTSD.  See, e.g., PTSD Questionnaire from D. R., received in March 2015.  Accordingly, the issue of entitlement to a TDIU has been raised by the record, and is properly before the Board at this time as part of the Veteran's claim for an increased initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that additional evidence, to include VA treatment records dating through October 2015, was associated with the record following issuance of the statement of the case in February 2015, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304.  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim following completion of the additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided an examination in relation to his PTSD in June 2013, over two and a half years ago.  The Veteran has recently submitted additional evidence showing that his PTSD has significantly worsened since that time.  For example, in March 2015, D. R., the Veteran's VA psychologist, submitted a PTSD questionnaire in which she opined that the Veteran's PTSD manifests in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  She did not, however, provide any rationale for the opinion.  In light of the evidence showing that the Veteran's PTSD may have become significantly worse since he was last provided a VA examination, a new VA examination is required so that the current nature and severity of his service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, the most recent VA treatment records of record, which are dated in October 2015, reflect that the Veteran was seen for session 48 of 63 scheduled sessions for individual PTSD treatment.  As such, the Board finds it likely that there may be outstanding, relevant VA treatment records, to include those relating to further individual PTSD sessions.  On remand, the AOJ should obtain updated VA treatment records from October 2015 through the present and associate them with the record.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, as noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the Veteran's claim for a higher initial disability rating for PTSD.  See Rice, 22 Vet. App. 447.  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for appropriate development and initial adjudication.  In addition, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher initial rating for PTSD.  Therefore, adjudication of the claim for entitlement to a TDIU must be deferred until and the claim for entitlement to a higher initial rating for PTSD is adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include those dating from October 2015 through the present, and associate the records with the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner.  The examiner should report all manifestations related to the Veteran's service-connected PTSD.

The examiner is asked to provide a statement as to the effects the Veteran's PTSD has on his ability to work.  For example, the examiner should comment on the extent to which the PTSD affects the Veteran's ability to interact socially, and to concentrate, persist, and maintain an appropriate pace in completing work and work-like tasks.  The examiner is asked to provide this statement without regard to the Veteran's age or disabilities other than PTSD.

A complete rationale for all opinions must be provided.

4.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether a higher initial rating may be granted for the service-connected PTSD.  Then, determine whether a TDIU may be granted, to include, if warranted and necessary, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b)  to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




